NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2961-19

OLD TENNENT CEMETERY
ASSOCIATION,

           Plaintiff-Appellant,

v.

TOWNSHIP OF MANALAPAN
PLANNING BOARD,

     Defendant-Respondent.
___________________________

                    Argued September 30, 2021 – Decided October 20, 2021

                    Before Judges Mawla and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-3635-16.

                    Edward F. Liston, Jr., argued the cause for appellant.

                    Ronald D. Cucchiaro argued the cause for respondent
                    Township of Manalapan Planning Board (Weiner Law
                    Group, LLP, attorneys; Ronald D. Cucchiaro, of
                    counsel and on the briefs).

                    Roger J. McLaughlin argued the cause for respondent
                    Township of Manalapan (McLaughlin Stauffer & Shaklee,
            PC, attorneys, join in the brief of respondent Township of
            Manalapan Planning Board).

PER CURIAM

      Plaintiff Old Tennent Cemetery Association appeals from a February 18,

2020 order dismissing its complaint in lieu of prerogative writ with prejudice.

The complaint was filed to challenge defendant Township of Manalapan

Planning Board's (Planning Board) denial of plaintiff's preliminary and final site

plan application to construct a driveway and crematorium on its property. The

Planning Board claimed that it lacked jurisdiction because plaintiff required a

variance from the Zoning Board of Adjustment (Zoning Board). The trial judge

agreed and dismissed the complaint. On appeal, plaintiff argues that dismissal

of its complaint was erroneous and that it was not required to obtain a variance

from the Zoning Board. We affirm.

      We discern the following facts from the record. Old Tennent Cemetery is

a 12.5-acre property with a "one-story brick office building along with

associated circulation and parking improvements" in the Township of

Manalapan. A series of burial plots occupy 0.68 acres of the property, while the

rest remains undeveloped. The property is located near the intersection of

Freehold-Englishtown Road and Tennent Road. The main access to the property

is "a paved driveway extending through adjacent Lot 3.011 to the north which

                                                                            A-2961-19
                                        2
contains improvements associated with the Old Tennent Church and Cemetery."

The property is "situated within the R-E (Residential Environmental) Zone."

      Before the Planning Board, plaintiff sought a preliminary and final site

plan approval to construct an approximately 1,327 square-foot building addition

to be used as a crematorium. This proposed addition would be on the "westerly

side of the existing one-story office building" on the property. "An expansion

of the existing driveway on-site is also proposed to provide vehicular access to

the crematorium." Plaintiff also proposed "landscaping improvements."

      On July 28, 2016, the Planning Board conducted a hearing on the

application. Before the Planning Board, a non-profit group, Stop the Manalapan

Crematorium, Inc. (SMC), objected to the application. The president of SMC,

Glenn Cohen, testified that he was a resident of Manalapan. Cohen testified that

the group was comprised of approximately eleven members, nine or ten of which

were Manalapan residents.     SMC is purportedly funded by donations from

Manalapan residents and it does not own any property in Manalapan. The

Planning Board voted that SMC had standing to oppose plaintiff's application.

      Counsel for SMC argued that the Planning Board did not have jurisdiction

to hear (d) variances, which included (d)(2) variances for expansion of

nonconforming uses. He asserted that the Old Tennent Cemetery dates back to


                                                                          A-2961-19
                                       3
the 1700s and was, "admittedly," a preexisting nonconforming use. He also

argued the addition of a crematorium was an expansion of the nonconforming

use, necessitating a (d)(2) variance. He further argued that the matter should be

transferred to the Zoning Board.

      Plaintiff, on the other hand, argued that it had "just as much [a] right to

add a crematory to its cemetery as the Laurel Lawn 1 cemetery owner did."

Plaintiff maintained that "Old Tennent [Cemetery] is legally entitled to continue

its cemetery pursuant to N.J.S.A. 40:55D-68, and it is entitled to include a

crematorium as accessory to use under the Laurel Lawn case."             Plaintiff

contended that "Old Tennent [Cemetery] is older than all of Manalapan zoning

ordinances," even "older than the United States of America by a great many

years," thus making it a pre-existing nonconforming use. Plaintiff averred that

the crematory will be 1,327 square feet, which is 0.25 percent of the total square

footage of the cemetery itself. Thus, plaintiff claimed all that was required is a

site plan application, not a (d) variance, which the Planning Board has

jurisdiction over pursuant to N.J.S.A. 40:55D-60. In short, plaintiff reasoned

that because "Old Tennent [Cemetery] is a preexisting nonconforming use" and



1
  Laurel Lawn Cemetery Ass'n v. Zoning Bd. of Adjustment of Twp. of Upper
Deerfield, 226 N.J. Super. 649 (Law Div. 1988).
                                                                            A-2961-19
                                        4
"a crematorium is merely an accessory to a cemetery," it was entitled to apply

for preliminary and final site plan approval before the Planning Board.

      Following argument, the Planning Board opened the discussion to

members of the public solely on the issue of jurisdiction. One member of the

public, who happened to be the secretary of the Planning Board for Englishtown,

stated plaintiff needed a "use variance" and should "go before the Zoning

Board." The Planning Board's attorney, Ronald Cucchiaro, advised that the

Zoning Board was the only entity with the authority to determine whether Old

Tennent Cemetery is a preexisting nonconforming use. 2             Cucchiaro also

disagreed with the suggestion that Laurel Lawn "mandates that this is an

accessory use which obviate[d] the need for a (d)(2) variance." Cucchiaro made

the following recommendations:        that the Planning Board does not have

jurisdiction because the nonconforming use status was never certified b y the

Zoning Board and, assuming arguendo it did, a (d)(2) variance was required

which would also be submitted to the Zoning Board.




2
   Cucchiaro advised that the present matter was premature because there was no
issuance of a certificate of nonconformity and that the Planning Board cannot simply
accept the fact that Old Tennent Cemetery has a constitutionally vested right as a
preexisting nonconforming use.
                                                                             A-2961-19
                                         5
      Based on the arguments presented, and Cucchiaro's recommendation, one

board member made a motion "that [the Planning Board] lack[ed] the authority

to hear [the] application . . . ." The motion was seconded, and a majority of the

Planning Board voted in favor of the motion.

      On September 8, 2016, the Planning Board memorialized its findings and

conclusions in a resolution. The Planning Board determined that the Zoning

Board "has exclusive jurisdiction to determine if the existing cemetery, and all

of its improvements is a . . . non-conforming use." The Planning Board also

found that "the introduction of a new crematorium, which includes the expansion

of an existing structure, requires variance relief . . . ." For those reasons,3 the

Planning Board denied plaintiff's application for preliminary and final site plan

approval.

      On October 19, 2016, plaintiff filed a complaint in lieu of prerogative writ

against the Planning Board.      Plaintiff sought to reverse the denial of its

application and to declare the September 8, 2016 resolution void. Plaintiff also

sought an order directing the Planning Board to approve its application as well

as an award of counsel fees. On November 22, 2016, the Planning Board filed



3
  The Planning Board also noted that the New Jersey Cemetery Act, N.J.S.A. 45:27-
1 to 38, required plaintiff to first obtain approval from the Township Committee.
                                                                             A-2961-19
                                        6
an answer, as did the Township of Manalapan (the Township) after being

granted leave to intervene.

      On February 18, 2020, Judge Lisa P. Thornton issued an order dismissing

plaintiff's action in lieu of prerogative writ with prejudice, accompanied by a

fourteen-page written opinion. The judge found that the evidence suggested that

"Old Tennent Cemetery is a nonconforming use, not a permitted use." The judge

determined that because an accessory use to a principal nonconforming use

constituted an "expansion of a nonconforming use," it was subject to the

exclusive jurisdiction of the Board of Adjustment. 4 Accordingly, the judge

dismissed plaintiff's complaint with prejudice. 5 Plaintiff now appeals from that

order. Plaintiff presents the following arguments for our review:

             POINT I

             AN ALTERNATIVE TO BURIAL, COMPRISING
             1/400TH THE AREA OF A PRE-REVOLUTION
             CEMETERY, IS A DE [MINIMIS] ACCESSORY OF
             A NONCONFORMING USE; THE DISMISSAL OF

4
  In doing so, the court noted that it was "not overwhelmed by defendants' contention
that a threshold issue exists regarding whether Old Tennent Cemetery is a valid
nonconforming use" because defendants did "not dispute plaintiff's statement that
Old Tennent Cemetery has existed since at least the Revolutionary War, long before
a zoning ordinance was contemplated, let alone adopted."
5
  The judge also rejected plaintiff's contention that the Planning Board's decision
was tainted by the "noisy recusal." That decision has not been appealed and is not
before this panel.
                                                                              A-2961-19
                                         7
            PLAINTIFF'S COMPLAINT WAS ERRONEOUS
            AND SHOULD BE REVERSED.

            POINT II

            PLAINTIFF WAS NOT REQUIRED TO OBTAIN
            MANALAPAN TOWNSHIP'S PERMISSION TO
            INCLUDE AN ACCESSORY CREMATORIUM ON
            ITS PROPERTY.

      This court uses "the same standard used by the trial court" in evaluating

actions by a public body, such as a zoning board. Bd. of Educ. of Clifton v.

Zoning Bd. of Adjustment of Clifton, 409 N.J. Super. 389, 433-34 (App. Div.

2009) (citing Cohen v. Bd. of Adjustment of Rumson, 396 N.J. Super. 608, 614-

15 (App. Div. 2007)). The court's standard of review of a decision by a zoning

board varies depending on the issue being challenged. Courts accord wide

latitude to the discretion of such public bodies to make fact-findings and

decisions on land use applications. Kane Props., LLC v. City of Hoboken, 214

N.J. 199, 229 (2013) (citing Burbridge v. Governing Body of Twp. of Mine Hill,

117 N.J. 376, 385 (1990)); Kramer v. Bd. of Adjustment, 45 N.J. 268, 296-97

(1965).

      On questions concerning the interpretation or determination of law,

however, the court's review is de novo. Manalapan Realty, L.P. v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995) (stating that the "trial court's


                                                                         A-2961-19
                                      8
interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference"); Fallone Props., L.L.C. v.

Bethlehem Twp. Plan. Bd., 369 N.J. Super. 552, 561 (App. Div. 2004). A board

of adjustment's "decision regarding a question of law, such as whether it has

jurisdiction over a matter, is subject to de novo review by the courts and thus is

afforded no deference." Pond Run Watershed Ass'n v. Twp. of Hamilton Zoning

Bd. of Adjustment, 397 N.J. Super. 335, 350 (App. Div. 2008) (citing TWC

Realty P'ship v. Zoning Bd. of Adjustment of Edison, 315 N.J. Super. 205, 211

(Law Div. 1998)).

      The heart of the matter before us is whether, assuming arguendo that

plaintiff's use is a pre-existing nonconforming use, the Planning Board or the

Zoning Board of Adjustment has jurisdiction to hear plaintiff's application. The

New Jersey Constitution authorizes the Legislature to regulate land use. N.J.

Const. art. IV, § 6, ¶ 2. The Legislature delegated its authority to regulate land

use to municipalities under the Municipal Land Use Law (MLUL), N.J.S.A.

40:55D-1 to -163. Municipalities are required to strictly conform to the MLUL.

See N.J. Shore Builders Ass'n v. Twp. of Jackson, 199 N.J. 449, 452 (2009).

      Preliminarily, the MLUL defines a nonconforming use as "a use or activity

which was lawful prior to the adoption, revision[,] or amendment of a zoning


                                                                            A-2961-19
                                        9
ordinance, but which fails to conform to the requirements of the zoning district

in which it is located by reasons of such adoption, revision[,] or amendment."

N.J.S.A. 40:55D-5. It is well-settled that "[t]he zoning board's power to certify

nonconforming uses is exclusive and may not be exercised by any other

municipal agency."     Twp. of Stafford v. Stafford Twp. Zoning Bd. of

Adjustment, 154 N.J. 62, 69 (1998) (citing N.J.S.A. 40:55D-68; N.J.S.A.

40:55D-20).

      Pursuant to N.J.S.A. 40:55D-20, "[a]ny power expressly authorized by

[the MLUL] to be exercised by (1) planning board or (2) [zoning] board of

adjustment shall not be exercised by any other body, except as otherwise

provided in this act." N.J.S.A. 40:55D-70 outlines the powers of a zoning board.

The Zoning Board has exclusive jurisdiction to "grant a variance to allow

departure from regulations" to allow "a use or principal structure in a district

restricted against such use or principal structure, [and] an expansion of a

nonconforming use." N.J.S.A. 40:55D-70(d)(1)-(2); see also Najduch v. Twp.

of Indep. Plan. Bd., 411 N.J. Super. 268, 276-77 (App. Div. 2009) (noting the

exclusive jurisdiction of boards of adjustment with respect to N.J.S.A. 40:55D -

70(d) variances and their ancillary jurisdiction pursuant to N.J.S.A. 40:55D -

76(b)).


                                                                           A-2961-19
                                      10
        Plaintiff principally relies on Laurel Lawn, 226 N.J. Super. 649 in support

of its arguments. There, like the case at bar, the cemetery "pre-existed the

zoning ordinance" and was "located in the R-2 Residential zone," where a

cemetery was "not a permitted use." Id. at 650. Therefore, the cemetery was a

preexisting non-conforming use. Ibid. The township allowed cemeteries, "but

only in R-1 Residential and A-1 Agricultural zones." Ibid. Laurel Lawn wanted

"to build a crematorium in the cemetery" and, thus, applied for a conditional use

permit. Ibid. Crematoriums were "not specifically provided for in any zone,"

and funeral homes were "permitted in R-2 Residential Zones." Ibid.

        Laurel Lawn argued that the crematorium was "an accessory or incidental

use to [the] cemetery . . . ." Ibid. The township contended, however, that the

crematorium was "a primary use, not incidental to the non-conforming cemetery

use."    Id. at 651.   After reviewing various definitions in the New Jersey

Cemetery Act, as well as prior precedent involving accessory uses, the judge

ultimately held:

                     Until recently, cremation was not generally
              accepted, favored or utilized, which may explain why
              there is no well[-]lit path of stare decisis dealing with
              the subject, why the [t]ownship zoning ordinance is
              silent on the subject, why many Title 8A amendments
              deal with the subject and why crematories are not
              situate[d] and functioning in most cemeteries.


                                                                             A-2961-19
                                        11
                   The practice appears to be gaining acceptance
            and more widespread use as an alternative to traditional
            interment. Since that is exactly what it is, an alternative
            to interment, then the Legislative bent toward equating
            cremation with a cemetery use seems logical, practical
            and utilitarian, not disruptive, noxious or alien to a
            cemetery.

            [Id. at 653.]

      In short, Laurel Lawn stands for the unremarkable proposition that a

crematorium is an accessory or incidental use to a cemetery because, like a

funeral home, it deals with the disposition of human remains. Id. at 651-53; see

also Cox & Koenig, New Jersey Zoning & Land Use Administration § 38-2

(2021) ("A crematorium has been held to be an accessory use to a cemetery."

(citing the same)). The judge reversed the Zoning Board's decision. Laurel

Lawn, 226 N.J. Super. at 653.

      Accessory uses, like a crematorium in a cemetery, "which are either not

permitted by ordinance or which are accessory to a nonconforming principal use

can be allowed by way of variance only pursuant to" N.J.S.A. 40:55D-70(d).

Cox & Koenig, New Jersey Zoning & Land Use Administration § 38-5 (2021).

Because a crematorium is an accessory use to a cemetery, and the Old Tennent

Cemetery is a pre-existing non-conforming use, a N.J.S.A. 40:55D-70(d)

variance is required unless crematoriums are permitted by ordinance.


                                                                          A-2961-19
                                       12
        It is clear that crematoriums are not permitted by ordinance. "Any use,

except for essential services, which is not specifically listed as a permitted use,

an accessory use[,] or a conditional use on the Schedule of Permitted Uses shall

be deemed a prohibited use." Manalapan Township, N.J., Ordinance, ch. 95, art.

V, §95-5.3(A) (2012).      As the trial judge observed, the R-E Zone in the

Township of Manalapan allows the following permitted uses: single-family

dwelling; community residences for the developmentally disabled pursuant to

N.J.S.A. 40:55D-66.1; single-family detached residential clusters; municipal

facilities operated by Manalapan Township; volunteer fire house, first aid

station; township parks, playground and swimming areas; farms. Manalapan

Township, N.J., Ordinance, ch. 95, art. V, §95-5.1 (2013). The R-E Zone allows

the following conditional uses: private swim clubs; elementary and secondary

schools; places of worship; private parks and playgrounds. Ibid. The R-E Zone

allows some of the following accessory uses: horses, horse shelters and exercise

areas; essential services; private garages; signs; fences and walls; private

swimming pools; toolsheds and storage buildings; animal shelters for domestic

pets; off-street parking; private tennis courts; private residential sports courts.

Ibid.




                                                                             A-2961-19
                                       13
      Taken together, assuming the Tennent Cemetery is a pre-existing non-

conforming use, and in light of the fact that a crematorium is an accessory use

to a cemetery, Laurel Lawn, 226 N.J. Super. at 653, the Zoning Board of

Adjustment had exclusive jurisdiction:

            The zoning board of adjustment will also exercise
            jurisdiction where an application for site plan approval
            is made for an accessory use . . . to a principal
            nonconforming use. In such a case, [the accessory use]
            would constitute the expansion of a nonconforming use
            and hence the Zoning Board . . . would have exclusive
            jurisdiction.

            [Cox & Koenig, New Jersey Zoning & Land Use
            Administration § 23-15 (2021).]


      To the extent we have not addressed any of the parties' remaining

arguments, we conclude that they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-2961-19
                                      14